DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected as being unpatentable over Nysaether et al. (US 2008/0208082) in view of Geheb et al. (US 2014/0276131). 

Regarding claim 1, Nysaether discloses a CPR assistance system, which comprises multiple sensors, including a first and second, as described in paragraph 0011. 

Nysaether discloses wherein the first sensor signal can be an accelerometer signal, wherein the depth is obtained by double integration of the acceleration. See paragraph 0027. 

Nysaether discloses a second signal, which measures compression. See paragraph 0031.

Nysaether discloses wherein the two sensor signals are correlated by a calculation process, and an expression is determined (the compensation signal) which provides an output (compression depth estimate signal x(t)). See paragraphs 0032 and 0040. 

Nysaether does not disclose comparison of the output against a predetermined threshold, and an evaluation which determines whether assistance is needed, and a notification for assistance if necessary. However, this is a common feature of CPR assistance devices, as is disclosed by Geheb in paragraph 0042. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Nysaether system, to provide helpful feedback to a rescuer.  

Claim 3 is rejected as being unpatentable over Nysaether et al. (US 2008/0208082) in view of Geheb et al. (US 2014/0276131) and also Kandori et al. (US 2013/0226049). 

Regarding claim 3, Nysaether discloses wherein the accelormeter is in a fixed portion of the moving system (i.e. non-compressable). See paragraph 0027. Nysaether also discloses in that citation wherein the reference signal can be any useful signal, but does not disclose wherein the signal is derived from a magnet in a compressible system relative to a stationary field sensor in a non-compressed portion. However, this is established for position sensing, as is disclosed by Kandori in paragraph 0032. Note also the placement of side-by-side sensory elements in fig. 2 (i.e. the accelerometer 13 is in a rigid portion of the object, aside the stationary portion of magnetic sensor pair 19). These sensory schemes would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Nysaether system, to provide accurate sensory data for analysis. 

       				Allowable Subject Matter
Claim 2 would be allowable if rewritten to include the base claim and any intervening claims, as the prior art does not teach or suggest the specific configuration of the first and second sensors as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715